Title: John Adams to John Jay, 27 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

              Feb. 27. 1786
            
          

          At the last Conferences, as they call here what is understood in
            Paris by Ambassadors Days the Marquis of Carmarthen was pleased to make an Apology for
            not having yet answered the Memorial requiring the Evacuation of the Posts. "It will
            Sound oddly to Say that he had delayed his Answer, to prevent Delays, but it was true.
            He had drawn up his answer, but as he was obliged to Say Something, concerning the old
            Debts, he had been obliged to wait for a little further Information, that he might State
            in one View all the Acts of the Assemblies which had interposed Impediments.—As this is
            some kind of Respect to the Memorial, it ought to be communicated to Congress as no
            doubt it was intended And expected, that it should be.
          The publick Prints will inform you, that the Newfoundland Bill and
            the American Intercourse Bill is revived. it would be sufficient to convince every
            American what the system is, to say that Mr Jenkinson was
            the Member of Administration and the House of Commons, Selected to conduct this
            Business. comparing his well known Character with what he Said, You will believe that
            the same Men and the Same Principles which have governed this Nation in their Conduct
            towards America these twenty Years, prevail to this hour as far as the Circumstances
            will admit; and that Mr Pitt is either a convert to their
            sentiments, or is only an ostensible Minister.
          It remains with the States to determine what Measures they will
            take to discourage a Commerce the most impoverishing and ruinous, that can be imagined,
            to promote a more beneficial Intercourse with the rest of Europe, and to support their
            own Manufactures and navigation, for on Such measures alone can they have any
            Dependence, in future.
          With Sincere Esteem I have the Honor / to be, Sir your most
            obedient / and most humble servant

          
            
              John Adams.
            
          
        